Act File No. 333-149613 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Pre-Effective Amendment No. 3 to FORM S-1 REGISTRATION STATEMENT Under THE SECURITIES ACT OF 1933 NATIONWIDE LIFE INSURANCE COMPANY (Exact name of registrant as specified in its charter) OHIO 63 31-4156830 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) ONE NATIONWIDE PLAZA, COLUMBUS, OHIO 43215 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Thomas E. Barnes, Esq. SVP and Secretary One Nationwide Plaza Columbus, Ohio 43215 Telephone:(614) 249-7111 (Name, address, including zip code, and telephone number, including area code, of agent for service) Approximate date of commencement of proposed sale to the public:As soon as practicable after this registration statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box.[X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer (Do not check if a smaller reporting company)[] Smaller reporting Company[] CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered Proposed maximum offering price per unit Proposed maximum aggregate offering price Amount of registration fee Interests in Individual Supplemental Immediate Fixed Income Annuity * * $1,000,000 $39.30 * The maximum aggregate offering price is estimated solely for the purpose of determining the registration fee. The amount to be registered and the proposed maximum offering price per unit are not applicable in that these Contracts are not issued in predetermined amounts or units. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section8(a), may determine. Nationwide Portfolio Innovator SM INDIVIDUAL SUPPLEMENTAL IMMEDIATE FIXED INCOME ANNUITY CONTRACT Issued by NATIONWIDE LIFE INSURANCE COMPANY One Nationwide Plaza Columbus, Ohio 43215 Telephone:1-800-848-6331 The date of this prospectus is , 2008. This prospectus describes Nationwide Portfolio InnovatorSM, individual supplemental immediate fixed income annuity contracts (referred to as “Contracts”) issued by Nationwide Life Insurance Company (“Nationwide”), which are offered to investors who invest in certain model portfolios managed by Envestnet Asset Management, Inc. (“Envestnet”).The Contract provides for guaranteed income for the life of a designated person based on the Contract owner’s account at Envestnet, provided all conditions specified in this prospectus are met, regardless of the actual performance or value of the investments in the account. The Contract has no cash surrender value and does not provide a death benefit. Prospective purchasers may apply to purchase a Contract through broker dealers that have entered into a selling agreement with Nationwide Investment Services Corporation ("NISC"), a subsidiary of Nationwide that acts as the general distributor of the Contracts sold through this prospectus. This prospectus provides important information that a prospective purchaser of a Contract should know before investing.Please read this prospectus carefully and keep it for future reference. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities or passed upon the accuracy or adequacy of this prospectus.Any representation to the contrary is a criminal offense. The Contracts described in this prospectus may not be available in all state jurisdictions and, accordingly, representations made in this prospectus do not constitute an offering in such jurisdictions. The Contract: · Is NOT a bank deposit · Is NOT FDIC insured · Is NOT insured or endorsed by a bank or any government agency · Is NOT available in every state A purchase of this Contract is subject to certain risks.Please see the “Risk Factors” section on page 17.The Contract is novel and innovative.To date, the tax consequences of the Contract have not been addressed in published legal authorities; however, we understand that the Internal Revenue Service (“IRS”) may be considering tax issues associated with products similar to the Contracts, and there is no certainty as to what the IRS will conclude is the proper tax treatment for the Contracts.Consequently, you should consult a tax advisor before purchasing a Contract. TABLE OF CONTENTS SUMMARY OF THE CONTRACTS 1 Preliminary note regarding terms used in this prospectus: What is the Contract? How does the Contract generally work? How much will the Contract cost? What are the requirements to purchase the Contract? Who is Envestnet? What are the Eligible Portfolios and how are they managed by Envestnet? Can a Contract be purchased by an Individual Retirement Account ? Can the Contract Owner cancel the Contract? Does the Contract contain any type of spousal benefit? RISK FACTORS 17 Your Account may perform well enough that you may ]receive no Guaranteed Lifetime Withdrawals in the Annuity Phase under the Contract. Your investment choices are limited by the Contract. You may die before receiving payments from us. Early Withdrawals or Excess Withdrawals will reduce or eliminate the guarantees provided by your Contract. The Fee will reduce the growth of Your Account. Actions of your creditors may reduce or eliminate the guarantees provided by your Contract. Envestnet may no longer manage the Eligible Portfolios. Nationwide determines that an Eligible Portfolio is no longer eligible as an investment option under the Contract. Nationwide’s claims paying ability. Tax Consequences. YOUR RELATIONSHIP WITH ENVESTNET AND NATIONWIDE 19 The Contract Management of Your Account THE ACCOUNT PHASE 20 What is the Guaranteed Lifetime Withdrawal Base and how is it calculated? Can my Guaranteed Lifetime Withdrawal Base change? Do Early Withdrawals and Excess Withdrawals affect the Guaranteed Lifetime Withdrawal Amount and the Guaranteed Lifetime Withdrawal Base differently? What is the Withdrawal Start Date and what does it mean? What is the Guaranteed Lifetime Withdrawal Amount and how is it calculated? What if the Account Value and the Guaranteed Lifetime Withdrawal Base decline to zero during the Account Phase? What if the Account Value falls to the Minimum Account Value before the Withdrawal Start Date but your Guaranteed Lifetime Withdrawal Base is above zero? TRIGGERING THE ANNUITY PHASE 24 What events will trigger the Annuity Phase? How is the Contract transitioned into the Annuity Phase? THE ANNUITY PHASE 25 How much will each Guaranteed Lifetime Withdrawal be in the Annuity Phase? Will the Guaranteed Lifetime Withdrawals in the Annuity Phase ever increase or decrease? How often are the Guaranteed Lifetime Withdrawals in the Annuity Phase paid? How long will the Guaranteed Lifetime Withdrawals in the Annuity Phase be paid? i SPOUSAL CONTINUATION OPTION 25 What is the Spousal Continuation Option? Election of the Spousal Continuation Option How much does the Spousal Continuation Option cost? Is it possible to pay for the Spousal Continuation Option but not receive a benefit from it? THE CONTRACT FEE 27 How much is the Contract Fee? When and how is the Contract Fee assessed? Will the Contract Fee be the same amount from quarter to quarter? Will advisory and other fees impact the Account Value and the guarantees under the Contract? MANAGING WITHDRAWALS FROM YOUR ACCOUNT 28 DEATH PROVISIONS 29 MARRIAGE TERMINATION PROVISIONS 31 Marriage termination in the Account Phase Marriage termination in the Annuity Phase SUSPENSION AND TERMINATION PROVISIONS 32 What does it mean to have a suspended Contract? What will cause a Contract to be suspended? What can be done to take the Contract out of suspension? Specific suspension events and their cures. What will cause a Contract to be terminated? DETERMINING WHETHER A CONTRACT IS RIGHT FOR YOU 35 FEDERAL INCOME TAX CONSIDERATIONS 35 PREMIUM TAXES 39 MISCELLANEOUS PROVISIONS 39 DISTRIBUTION (MARKETING) OF THE CONTRACT 40 INCORPORATION OF CERTAIN INFORMATION BY REFERENCE 40 LEGAL OPINION 40 ABOUT NATIONWIDE 41 EXPERTS 41 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION 41 DEFINITIONS 42 Available Information Nationwide Life Insurance Company files reports with the Securities and Exchange Commission “SEC” on Forms 10-Q, 10-K and 8-K. The public may read and copy these reports at the SEC’s Public Reference Room at 100 F Street NE, Washington, D.C. 20549.You may obtain information on the operation of the Public Reference Room by calling the SEC at (202) 551-8090.The SEC maintains an Internet site that contains reports, proxy and information statements, and other information regarding issuers, like Nationwide Life Insurance Company, that file electronically with the SEC (http://www.sec.gov). ii SUMMARY OF THE CONTRACTS Preliminary note regarding terms used in this prospectus: Certain terms used in this prospectus have specific and important meanings.Some are explained below.Others are explained as they appear in the prospectus.Additionally, in the back of this prospectus, there is a “Definitions” provision containing definitions of all of the terms used in the prospectus. Ø “We,” “us,” “our,” “Nationwide” or the “Company” means Nationwide Life Insurance Company. Ø “You” or “yours,” “owner” or “Contract owner” means the owner of the Contract.If more than one owner is named, each owner may also be referred to as a “joint owner.”Joint owners are permitted only when they are spouses as recognized by applicable Federal law. Ø “Your Account” means the account you own, the assets of which are allocated to an investment option managed by Envestnet Asset Management, Inc. (“Envestnet”).Envestnet offers Your Account through registered representatives and investment advisor representatives, (“Financial Advisors”).You must purchase a Contract with the assistance of these Financial Advisors.Financial Advisors assist clients in analyzing whether Envestnet’s investment options are appropriate for the client.If your Financial Advisor recommends an Envestnet account to you, upon your request, Envestnet will open Your Account. The following is a summary of the Contract.Unless otherwise noted, this prospectus assumes that you are the sole Contract owner.You should read the entire prospectus in addition to this summary. What is the Contract? The Contract is an Individual Supplemental Immediate Fixed Income Annuity Contract that is available for you to purchase if you open and own Your Account.If you own Your Account, then you and your Financial Advisor have determined that one or more Envestnet investment options are appropriate for you.The Contract is designed to enhance Your Account for those investors who intend to use the assets in their account to provide income payments for retirement or other long-term purposes. Specifically, the Contract provides for annuity payments (“Guaranteed Lifetime Withdrawals”) to be paid to you as long you meet the conditions of the Contract as described in this prospectus. If the value of the assets in Your Account (“Your Account Value”) falls below a certain amount or you live to a certain age, we will permit you to takeGuaranteed Lifetime Withdrawals for the rest of your life.The amount of your Guaranteed Lifetime Withdrawals will be a percentage of the value of Your Account when you first purchase the Contract (with adjustments for additions and withdrawals) (the “Guaranteed Lifetime Withdrawal Base”) and will vary based on Your Account Value and other actions you take with regard to Your Account, as described in this prospectus. The Contract also contains a Spousal Continuation Option (discussed later in this prospectus) that may be elected at the time of application.The Spousal Continuation Option allows, upon your death, your surviving spouse to continue the Contract and receive all the rights and benefits associated with the Contract (see “Spousal Continuation Option” later in this prospectus). Guaranteed Lifetime Withdrawals under your Contract are triggered only if the withdrawals (within the limits of the Contract) and/or poor market performance reduce Your Account Value to $15,000 or less.Note: If this contingency does not occur, you will not receive any payments under this Contract and your guarantee will have no value. The guarantees in your Contract are based on the age and life of the annuitant.Unless this Contract is issued to a trustee of a trust or a custodian of an Individual Retirement Account (“IRA”), the annuitant is you, the Contract owner and the owner of Your Account.If the Contract is issued to a trust or custodian of an IRA, you must be the annuitant, and if you elect the Spousal Continuation Option (discussed later in this prospectus), you and your spouse must be co-annuitants and your spouse must be listed as the beneficiary of Your Account. It is important to note that the Contract itself has no cash surrender value because there are no assets attributable directly to it.All obligations under the Contract to make Guaranteed Lifetime Withdrawal payments to you are 1 tied to Your Account.If you surrender your interest in or otherwise terminate Your Account, this Contract also terminates and you will not receive any Guaranteed Lifetime Withdrawal payments under this Contract. How does the Contract generally work? The life of the Contract can generally be described as having two phases: an “Account Phase” and an “Annuity Phase.”Every Contract will have an Account Phase, but every Contract may not necessarily have an Annuity Phase. Account Phase.During the Account Phase, Your Account operates just like any other advisory account that is invested in an Envestnet investment option.Those Envestnet investment options that are permissible investment options under the Contract are referred to as “Eligible Portfolios.”You may make Additional Deposits (payments applied to Your Account after the Contract is issued) to and take withdrawals from Your Account.(Note, however, that taking withdrawals may reduce how much your Guaranteed Lifetime Withdrawals will be during the Annuity Phase.)After you (or, if a co-annuitant is named, the younger co-annuitant) turn 65, you can begin to take annual withdrawals of up to the Guaranteed Lifetime Withdrawal Amount without reducing your Guaranteed Lifetime Withdrawal Base and any potential Guaranteed Lifetime Withdrawals during the Annuity Phase. Annuity Phase.If and when the following triggering events occur, the Contract will begin the Annuity Phase: · Your Account Value, after reaching the day you are eligible to begin taking annual withdrawals of the Guaranteed Lifetime Withdrawal Amount (the “Withdrawal Start Date”), falls below the greater of $15,000 or the Guaranteed Lifetime Withdrawal Amount (the “Minimum Account Value”); · If Your Account Value is invested in the Minimum Account Value Eligible Portfolio, as discussed in the “Suspension and Termination Provisions” section later in this prospectus, and you reach your Withdrawal Start Date; or · You, after reaching the Withdrawal Start Date, affirmatively elect to begin the Annuity Phase by submitting the appropriate administrative forms. 2 At that time, you will instruct Envestnet to transfer the remaining value in Your Account to us, and we will begin making annual guaranteed fixed annuity payments to you for as long as you (or your spouse, if the Spousal Continuation Option, described herein, is elected) live.After this transition into the Annuity Phase, Your Account is closed and you no longer own interests in the Eligible Portfolios.Rather, your ownership interest lies in the guaranteed stream of annuity payments – the Guaranteed Lifetime Withdrawals in the Annuity Phase – which Nationwide is obligated to provide. Note: You may never receive Guaranteed Lifetime Withdrawals in the Annuity Phase.If you (and your spouse, if the Spousal Continuation Option, discussed herein, is elected) die before any of the triggering events occurs, or if none of the triggering events occur, no benefit is payable under this Contract. How much will the Contract cost? Account Phase.During the Account Phase, you will pay a fee for the Contract (the “Contract Fee” or “Fee”), which will be deducted from Your Account Value on a quarterly basis.The Fee is calculated as a specified percentage of your Guaranteed Lifetime Withdrawal Base (not Your Account Value) at the time the Fee is calculated.The Fee compensates us for the risk we assume in providing you Guaranteed Lifetime Withdrawals in the Annuity Phase. The guaranteed maximum Fee we can ever charge for your Contract is 2.00% of your Guaranteed Lifetime Withdrawal Base on an annual basis.We currently charge a lower Fee, which is between 0.70% and 1.10% of your Guaranteed Lifetime Withdrawal Base on an annual basis, depending on the Eligible Portfolio you elect.Please see the “Eligible Portfolios Summary” on page5 for more information on the Eligible Portfolios.We reserve the right to increase the Fee (up to a maximum of 2.00% of your Guaranteed Lifetime Withdrawal Base) and will provide written notice to you.Please see “Can the Guaranteed Lifetime Withdrawal Base change?”for more information.Note: The Contract Fee is in addition to any charges that are imposed in connection with advisory, custodial and other services or charges imposed by your Financial Advisor, Envestnet, or any mutual funds or other investments that comprise Your Account.Any fees you pay that are deducted from Your Account Value, including the Contract Fee, will negatively affect the growth of Your Account Value. Annuity Phase. During the Annuity Phase, no Contract Fee is assessed. 3 Summary. Below is a summary of the maximum annual Contract Fee: Summary of Maximum Contract Fees During the Account Phase: During the Annuity Phase: Maximum Annual Contract Fee (as a percentage of your Guaranteed Lifetime Withdrawal Base) 2.00% 0.00% What are the requirements to purchase the Contract? The Contract is only available for purchase by investors who elect to invest, with the help of their Financial Advisor, in certain investment options managed by Envestnet.Upon such election, Envestnet will open Your Account. You, as the owner of Your Account at Envestnet, may purchase a Contract from your Financial Advisor when you first open Your Account or at any time thereafter (prior to your or the older co-annuitant’s 85th birthday). To purchase a Contract, the value of Your Account on the date of application must equal $100,000 or more.However, we will not issue a Contract to an applicant whose Account Value is greater than $2,000,000 without the approval of our Home Office. Additionally, on the date of application (and continuously thereafter), Your Account must be allocated to one of the available investment options managed by Envestnet, referred to as “Eligible Portfolios,” as discussed herein.Once you select an Eligible Portfolio, you must remain invested in that specific Eligible Portfolio in order to maintain the benefits and guarantees associated with the Contract. Note: IF AT ANY TIME 100% OF YOUR ACCOUNT IS NOT INVESTED IN AN ELIGIBLE PORTFOLIO, YOUR CONTRACT WILL BE SUSPENDED AND MAY TERMINATE (see “Suspension and Termination Provisions”).Ensuring that Your Account remains invested according to the terms of the Contract is your responsibility. Who is Envestnet? Envestnet is a wealth management firm founded in 1999 that provides an Internet-based platform of investment management tools and technology to help Financial Advisors deliver investment solutions to clients at all asset levels.These marketing and investment tools are used by your Financial Advisor to assist them in determining whether an investment in an Envestnet investment option is right for you.You and your Financial Advisor make all the decisions as to how to allocate and maintain Your Account. Envestnet (a registered investment advisor under the Investment Advisers Act of 1940), in addition to providing the services described above, also creates and maintains the Eligible Portfolios.Each Eligible Portfolio is an allocation model comprised of underlying mutual funds.Nationwide is not affiliated with Envestnet and does not manage Your Account. What are the Eligible Portfolios and how are they managed by Envestnet? As the provider of the guarantees under the Contracts, we maintain sole discretion as to which investment options will be offered under the Contracts as Eligible Portfolios.We only make available those Eligible Portfolios that we determine carry an acceptable amount of risk.If, after making an Eligible Portfolio available, we subsequently determine that such Eligible Portfolio carries too much risk, we will adjust the list of Eligible Portfolios and will notify affected Contract owners of their contractual options.Please see “Suspension and Termination Provisions” later in this prospectus. Each Eligible Portfolio is constructed by Envestnet based upon a long-term strategic framework and is diversified across multiple domestic and international asset classes.Envestnet reviews its capital market assumptions each year and may periodically adjust the models to reflect changes in capital market expectations.Envestnet may add additional asset classes to models if the addition will contribute to enhancing returns and/or reducing the risk of the current allocation models.Adjustments to Envestnet's allocation models have historically been infrequent and relatively minor because the strategic nature of the process focuses on long-term fundamental market 4 characteristics that remain fairly stable through time.The decision to adjust the allocation models is a formal process that requires the approval of the Envestnet Investment Committee. There are two categories of Eligible Portfolios: the PMC Select Portfolios and the PMC SIGMATM Mutual Fund Solution portfolios.The PMC Select Portfolios are comprised of underlying mutual funds advised by Envestnet and sub-advised by multiple third-party institutional money managers.The PMC SIGMATM Mutual Fund Solution portfolios are comprised of third-party underlying mutual funds.All of the Eligible Portfolios are model portfolios of mutual funds; they are not funds of funds. Envestnet has full discretion over the model management of both the PMC Select Portfolios and the PMC SIGMATM Mutual Fund Solutions portfolios and can make changes to the asset allocation models in all of the Eligible Portfolios and hire or fire underlying managers or sub-advisors within the PMC Select Portfolios without investor approval.Envestnet will also, at its discretion, periodically rebalance the models so that the overall asset allocations remain within acceptable allocations. With regard to Your Account, you and your Financial Advisor sign a Client Agreement at the time of application (a requirement for issuance of the Contract) that authorizes Envestnet tomove assets in your account in accordance with the Eligible Portfolios.Envestnet may or may not be a party to the Client Agreement.This Client Agreement authorizes Envestnet to buy and sell securities within Your Account in order to maintain the allocations according to the Eligible Portfolio you select.You will not receive any advance notice of these model changes or rebalancing transactions.However, you will receive a detailed statement reflecting any such transactions in the form of a confirmation statement. At the time of application, you select the Eligible Portfolio to which you will allocate Your Account Value.You may not switch from one Eligible Portfolio to another and maintain the guarantees associated with this Contract.If you choose to move Your Account assets out of the Eligible Portfolio elected at the time of application for this Contract, your Contract will terminate.Please see “Suspension and Termination Provisions” later in this prospectus for more information.Additionally, reallocating Your Account out of the Eligible Portfolio elected at the time of application may have negative tax consequences.Please consult a qualified tax advisor. Eligible Portfolios Summary The following tables reflect a summary of each Eligible Portfolio that is available for election as an investment option under the Contract.The target allocation categories listed below reflect mutual fund asset categories only, and not specific mutual funds.More explanation of each category follows the tables. The percentage ranges shown are target ranges only, and may change if deemed appropriate by Envestnet.Additionally, the Investment Strategy section contains the benchmark indices for each Eligible Portfolio.A summary of the referenced indices follows the mutual fund asset categories. Eligible Portfolio Annual Contract Fee Target Allocations PMC Select Portfolio – Conservative 0.70% Large Cap Core Large Cap Growth Large Cap Value Small Cap Core Int’l Developed Markets REITs Long Bonds 7.5-17.5% 7.5-17.5% 5-15% 5-15% Composition Intermediate Bonds Int’l Bonds Short Muni Intermediate Muni Long Muni High Yield Cash 45% equity 55% fixed 48-58% 0-7% Investment Strategy:Seeks to provide portfolio stability and current income with modest portfolio appreciation by investing primarily in fixed-income securities.This portfolio is designed for investors with a need for regular income in the form of dividends and interest, as well as some desire for modest growth from the stock portion of their portfolio. Benchmark: 10% Russell 2000, 10% MSCI EAFE, 12% Russell 1000 Growth, 12% Russell 1000 Value, 55% Lehman Aggregate Bond. Eligible Portfolio Annual Contract Fee Target Allocations 5 PMC Select Portfolio – Conservative Growth 0.80% Large Cap Core Large Cap Growth Large Cap Value Small Cap Core Int’l Developed Markets REITs Long Bonds 12.5-22.5% 12.5-22.5% 5-15% 10-20% Composition Intermediate Bonds Int’l Bonds Short Muni Intermediate Muni Long Muni High Yield Cash 60% equity 40% fixed 33-43% 0-7% Investment Strategy:Seeks to provide portfolio growth with current income by investing in a combination of equity and fixed-income securities in similar weights.This portfolio is designed for investors who desire capital appreciation balanced with income and portfolio stability. Benchmark: 10% Russell 2000, 15% MSCI EAFE, 18% Russell 1000 Growth, 18% Russell 1000 Value, 40% Lehman Aggregate Bond Eligible Portfolio Annual Contract Fee Target Allocations PMC Select Portfolio – Moderate 0.90% Large Cap Core Large Cap Growth Large Cap Value Small Cap Core Int’l Developed Markets REITs Long Bonds 15-25% 15-25% 5-15% 15-25% Composition Intermediate Bonds Int’l Bonds Short Muni Intermediate Muni Long Muni High Yield Cash 70% equity 30% fixed 23-33% 0-7% Investment Strategy:Seeks to provide long-term appreciation with moderate current income by investing in a combination of equity and fixed-income securities, with a greater weighting to equities.This portfolio is designed for investors with a mid to long-term investment time horizon and willing to take on some risk in pursuit of better returns. Benchmark: 10% Russell 2000, 20% MSCI EAFE, 20% Russell 1000 Growth, 20% Russell 1000 Value, 30% Lehman Aggregate Bond Eligible Portfolio Annual Contract Fee Target Allocations PMC Select Portfolio – Moderate Growth 1.05% Large Cap Core Large Cap Growth Large Cap Value Small Cap Core Int’l Developed Markets REITs Long Bonds 15-25% 15-25% 10-20% 20-30% Composition Intermediate Bonds Int’l Bonds Short Muni Intermediate Muni Long Muni High Yield Cash 80% equity 20% fixed 13-23% 0-7% Investment Strategy:Seeks to provide long-term appreciation with modest current income as a secondary objective by investing in an allocation which is heavily weighted to equity securities with a modest investment in fixed-income securities for portfolio diversification.This portfolio is designed for investors with a long-term investment time horizon willing to take on risk in pursuit of better returns. Benchmark: 15% Russell 2000, 25% MSCI EAFE, 20% Russell 1000 Growth, 20% Russell 1000 Value, 20% Lehman Aggregate Bond 6 Eligible Portfolio Annual Contract Fee Target Allocations PMC Select Portfolio (with Municipals) Conservative 0.70% Large Cap Core Large Cap Growth Large Cap Value Small Cap Core Int’l Developed Markets REITs Long Bonds 7.5-17.5% 7.5-17.5% 5-15% 5-15% Composition Intermediate Bonds Int’l Bonds Short Muni Intermediate Muni Long Muni High Yield Cash 45% equity 55% fixed 48-58% 0-7% Investment Strategy:Seeks to provide portfolio stability and current income with modest portfolio appreciation by investing primarily in fixed-income securities.This portfolio is designed for investors with a need for regular income in the form of dividends and interest, as well as some desire for modest growth from the stock portion of their portfolio. Benchmark: 10% Russell 2000, 10% MSCI EAFE, 12% Russell 1000 Growth, 12% Russell 1000 Value, 55% Lehman Muni Bond Composite Eligible Portfolio Annual Contract Fee Target Allocations PMC Select Portfolio (with Municipals) Conservative Growth 0.80% Large Cap Core Large Cap Growth Large Cap Value Small Cap Core Int’l Developed Markets REITs Long Bonds 12.5-22.5% 12.5-22.5% 5-15% 1.-20% Composition Intermediate Bonds Int’l Bonds Short Muni Intermediate Muni Long Muni High Yield Cash 60% equity 40% fixed 33-43% 0-7% Investment Strategy:Seeks to provide portfolio growth with current income by investing in a combination of equity and fixed-income securities in similar weights.This portfolio is designed for investors who desire capital appreciation balanced with income and portfolio stability. Benchmark: 10% Russell 2000, 15% MSCI EAFE, 18% Russell 1000 Growth, 18% Russell 1000 Value, 40% Lehman Muni Bond Composite Eligible Portfolio Annual Contract Fee Target Allocation PMC Select Portfolio (with Municipals) – Moderate 0.90% Large Cap Core Large Cap Growth Large Cap Value Small Cap Core Int’l Developed Markets REITs Long Bonds 15-25% 15-25% 5-15% 15-25% Composition Intermediate Bonds Int’l Bonds Short Muni Intermediate Muni Long Muni High Yield Cash 70%equity 30% fixed 23-33% 0-7% Investment Strategy:Seeks to provide long-term appreciation with moderate current income by investing in a combination of equity and fixed-income securities, with a greater weighting to equities.This portfolio is designed for investors with a mid to long-term investment time horizon and willing to take on some risk in pursuit of better returns. Benchmark: 10% Russell 2000, 20% MSCI EAFE, 20% Russell 1000 Growth, 20% Russell 1000 Value, 30% Lehman Muni Bond Composite Eligible Portfolio Annual Contract Fee Target Allocation PMC Select Portfolio (with Municipals) – Moderate Growth 1.05% Large Cap Core Large Cap Growth Large Cap Value Small Cap Core Int’l Developed Markets REITs Long Bonds 15-25% 15-25% 10-20% 20-30% Composition Intermediate Bonds Int’l Bonds Short Muni Intermediate Muni Long Muni High Yield Cash 80% equity 20% fixed 13-23% 0-7% 7 Investment Strategy:Seeks to provide long-term appreciation with modest current income as a secondary objective by investing in an allocation which is heavily weighted to equity securities with a modest investment in fixed-income securities for portfolio diversification.This portfolio is designed for investors with a long-term investment time horizon willing to take on risk in pursuit of better returns. Benchmark: 15% Russell 2000, 25% MSCI EAFE, 20% Russell 1000 Growth, 20% Russell 1000 Value, 20% Lehman Muni Bond Composite Eligible Portfolio Annual Contract Fee Target Allocations PMC SIGMATM Mutual Fund Solution – Conservative 0.80% Large Cap Core Large Cap Growth Large Cap Value Small Cap Core Int’l Developed Markets REITs Long Bonds 10-20% 5-15% 0-10% 5-15% 0-10% 5-15% Composition Intermediate Bonds Int’l Bonds Short Muni Intermediate Muni Long Muni High Yield Cash 45% equity 55% fixed 27-37% 0-10% 0-10% 0-8% Investment Strategy:The PMC SIGMATM Mutual Fund Solution - Conservative portfolio is designed for investors who desire a globally diversified portfolio managed within well defined levels of risk. The assets in the portfolio are allocated in accordance with the target allocations shown on the next page. The target allocations are designed to achieve the portfolio's long-term return objectives, while limiting portfolio volatility. Over time, actual allocations will vary due to market movements, contributions and withdrawals. The portfolio will periodically be rebalanced to maintain (approximately) the target allocations. The long-term objective of the portfolio is 2% plus inflation as measured by the Consumer Price Index after deduction of all management fees. The portfolio is managed with the goal of keeping long-term volatility levels, on average, at 45% of the volatility of the S&P 500. The portfolio's return objective does not represent an estimate of future returns. The actual returns and volatility of the portfolio may vary significantly from the objectives. Benchmark: 10% MSCI EAFE, 35% Russell 3000, 55% Lehman Govt/Credit Eligible Portfolio Annual Contract Fee Target Allocations PMC SIGMATM Mutual Fund Solution – Conservative Growth 0.95% Large Cap Core Large Cap Growth Large Cap Value Small Cap Core Int’l Developed Markets REITs Long Bonds 15-25% 10-20% 0-10% 10-20% 0-10% Composition Intermediate Bonds Int’l Bonds Short Muni Intermediate Muni Long Muni High Yield Cash 60 % equity 40% fixed 22-32% 0-10% 0-10% 0-8% Investment Strategy: The PMC SIGMATM Mutual Fund Solution - Conservative Growth portfolio is designed for investors who desire a globally diversified portfolio managed within well-defined levels of risk. The assets in the portfolio are allocated in accordance with the target allocations shown above. The target allocations are designed to achieve the portfolio's long term return objectives, while limiting portfolio volatility. Over time, actual allocations will vary due to market movements, contributions and withdrawals. The portfolio will periodically be rebalanced to maintain (approximately) the target allocations. The long-term objective of the portfolio is 3% plus inflation as measured by the Consumer Price Index after deduction of all management fees. The portfolio is managed with the goal of keeping long-term volatility levels, on average, at 60% of the volatility of the S&P 500. The portfolio's return objective does not represent an estimate of future returns. The actual returns and volatility of the portfolio may vary significantly from the objectives. Benchmark: 15% MSCI EAFE, 45% Russell 3000, 40% Lehman Govt/Credit 8 Eligible Portfolio Annual Contract Fee Target Allocations PMC SIGMATM Mutual Fund Solution – Moderate 1.10% Large Cap Core Large Cap Growth Large Cap Value Small Cap Core Int’l Developed Markets REITs Long Bonds 20-30% 10-20% 0-10% 15-25% 0-10% Composition Intermediate Bonds Int’l Bonds Short Muni Intermediate Muni Long Muni High Yield Cash 70% equity30% fixed 12-22% 0-10% 0-10% 0-8% Investment Strategy:The PMCSIGMATM Mutual Fund Solution - Moderate portfolio is designed for investors who desire a globally diversified portfolio managed within well defined levels of risk. The assets in the portfolio are allocated in accordance with the target allocations shown above. The target allocations are designed to achieve the portfolio's long-term return objectives, while limiting portfolio volatility. Over time, actual allocations will vary due to market movements, contributions and withdrawals. The portfolio will periodically be rebalanced to maintain (approximately) the target allocations. The long-term objective of the portfolio is 4% plus inflation as measured by the Consumer Price Index after deduction of all management fees. The portfolio is managed with the goal of keeping long-term volatility levels, on average, at 70% of the volatility of the S&P 500. The portfolio's return objective does not represent an estimate of future returns. The actual returns and volatility of the portfolio may vary significantly from the objectives. Benchmark: 20% MSCI EAFE, 50% Russell 3000, 30% Lehman Govt/Credit Eligible Portfolio Annual Contract Fee Target Allocations PMC SIGMATM Mutual Fund Solution (with Municipals)Conservative 0.80% Large Cap Core Large Cap Growth Large Cap Value Small Cap Core Int’l Developed Markets REITs Long Bonds 10-20% 5-15% 0-10% 5-15% 0-10% Composition Intermediate Bonds Int’l Bonds Short Muni Intermediate Muni Long Muni High Yield Cash 45% equity 55% fixed 2-12% 40-50% 0-8% Investment Strategy:The PMC SIGMATM Mutual Fund Solution - Conservative (with Municipals) portfolio is designed for investors who desire a globally diversified portfolio managed within well-defined levels of risk. The assets in the portfolio are allocated in accordance with the target allocations shown on the next page. The target allocations are designed to achieve the portfolio's long-term return objectives, while limiting portfolio volatility. Over time, actual allocations will vary due to market movements, contributions and withdrawals. The portfolio will periodically be rebalanced to maintain (approximately) the target allocations. The long-term objective of the portfolio is 2% plus inflation as measured by the Consumer Price Index after deduction of all management fees. The portfolio is managed with the goal of keeping long-term volatility levels, on average, at 45% of the volatility of the S&P 500. The portfolio's return objective does not represent an estimate of future returns. The actual returns and volatility of the portfolio may vary significantly from the objectives Benchmark: 10% MSCI EAFE, 55% Lehman Muni Bond Composite, 35% Russell 3000. Eligible Portfolio Annual Contract Fee Target Allocations PMC SIGMATM Mutual Fund Solution (with Municipals) – Conservative Growth 0.95% Large Cap Core Large Cap Growth Large Cap Value Small Cap Core Int’l Developed Markets REITs Long Bonds 15-25% 10-20% 0-10% 10-20% 0-10% Composition Intermediate Bonds Int’l Bonds Short Muni Intermediate Muni Long Muni High Yield Cash 60% equity 40% fixed 2-12% 25-35% 0-8% Investment Strategy:The PMCSIGMATM Mutual Fund Solution - Conservative Growth (with Municipals) portfolio is designed for investors who desire a globally diversified portfolio managed within well-defined levels of risk. The assets in the portfolio are allocated in accordance with the target allocations shown on the next page. The target allocations are designed to achieve the portfolio's long-term return objectives, while limiting portfolio volatility. Over time, actual allocations will vary due to market movements, contributions and withdrawals. The portfolio will periodically be rebalanced to maintain (approximately) the target allocations. The long-term objective of the portfolio is 3% plus inflation as measured by the Consumer Price Index after deduction of all management fees. The portfolio is managed with the goal of keeping long-term volatility levels, on average, at 60% of the volatility of the S&P 500. The portfolio's return objective does not represent an estimate of future returns. The actual returns and volatility of the portfolio may vary significantly from the objectives. Benchmark: 10% MSCI EAFE, 55% Lehman Muni Bond Composite, 35% Russell 3000 9 Eligible Portfolio Annual Contract Fee Target Allocations SIGMA Mutual Fund Solution (with Municipals) – Moderate 1.10% Large Cap Core Large Cap Growth Large Cap Value Small Cap Core Int’l Developed Markets REITs Long Bonds 20-30% 10-20% 0-10% 15-25% 0-10% Composition Intermediate Bonds Int’l Bonds Short Muni Intermediate Muni Long Muni High Yield Cash 70% equity, 30% fixed 22-32% 0-8% Investment Strategy:The SIGMA Mutual Fund Solution - Moderate (with Municipals) portfolio is designed for investors who desire a globally diversified portfolio managed within well-defined levels of risk. The assets in the portfolio are allocated in accordance with the target allocations shown on the next page. The target allocations are designed to achieve the portfolio's long term return objectives, while limiting portfolio volatility. Over time, actual allocations will vary due to market movements, contributions and withdrawals. The portfolio will periodically be rebalanced to maintain (approximately) the target allocations. The long-term objective of the portfolio is 4% plus inflation as measured by the Consumer Price Index after deduction of all management fees. The portfolio is managed with the goal of keeping long-term volatility levels, on average, at 70% of the volatility of the S&P 500. The portfolio's return objective does not represent an estimate of future returns. The actual returns and volatility of the portfolio may vary significantly from the objectives. Benchmark: 20% MSCI EAFE, 30% Lehman Muni Bond Composite, 50% Russell 3000 Definitions: Large Cap Core– An asset class that, by portfolio practice, invests most of its U.S. equity assets in companies with large market capitalizations. Large Cap Growth– An asset class that, by portfolio practice, invests most of its U.S. equity assets in companies with large market capitalizations.A Large-Cap Growth asset class normally invests in companies with long-term earnings expected to grow significantly faster than the earnings of the stocks represented in a major unmanaged stock index. The asset class will normally have an above-average price-to-earnings ratio, price-to-book ratio, and three-year earnings growth figure, compared to the U.S. diversified large-cap asset class universe average. Large Cap Value– An asset class that, by portfolio practice, invests most of its U.S. equity assets in companies with large market capitalizations.The Large-Cap Value asset class seeks long-term growth of capital by investing in companies that are considered to be undervalued relative to a major unmanaged stock index based on price-to-current earnings, book value, asset value, or other factors. The asset class will normally have a below-average price-to-earnings ratio, price-to-book ratio, and three-year earnings growth figure, compared to the U.S. diversified large-cap asset class universe average. 10 Small Cap Core– An asset class that, by portfolio practice, invests most of its U.S. equity assets in companies with small market capitalizations.The Small-Cap Core asset classes have wide latitude in the companies in which they invest. The asset class will normally have an average price-to-earnings ratio, price-to-book ratio, and three-year earnings growth figure, compared to the U.S. diversified small-cap asset class universe average. Int’l Developed Markets– An asset class that invests assets in securities with primary trading markets outside of the United States in developed international markets. REITs– A security that sells like a stock on the major exchanges and invests in real estate directly, either through properties or mortgages. Long Bonds– An asset class that invests at least 65% of assets in U.S. Treasury bills, notes and bonds with dollar-weighted average maturities of ten to thirty years. Intermediate Bonds– An asset class that invests at least 65% of assets in U.S. Treasury bills, notes and bonds with dollar-weighted average maturities of five to ten years. Int’l Bonds– An asset class that invests primarily in non-U.S. dollar and U.S. dollar debt securities of issuers located in at least three countries, excluding the U.S., except in periods of market weakness. Short Muni– An asset class that limits assets to those securities that are exempt from taxation in a bond issued by a issued by a city or other local government, or its agencies with a average maturities of less than five years. Benchmark Indices: Lehman Aggregate Bond – This market value-weighted index measures fixed-rate, publicly placed,dollar-denominated, and non-convertible investment grade debt issues. Lehman Govt/Credit– This index measures the performance of United States dollar-denominated UnitedStates Treasuries, government-related securities and investment-grade United States corporate securitiesthat have a remaining maturity of greater than or equal to one year. Lehman Muni Bond Composite – This index is representative of the tax-exempt bond market and is madeup of investment grade municipal bonds issued after December 31, 1990, having a remaining maturity of atleast one year. MSCI EAFE– The Morgan Stanley Capital International Europe, Australasia and Far East Index is amarket-weighted index composed of companies representative of the market structure of 20 developedmarket countries in Europe, Australasia and the Far East. Russell 1000 Growth–
